John A. Fogleman, Justice, dissenting. I do not agree that the verdict returned by the jury was general and not special. A written form for a special finding on an issue which properly may be made under the pleadings and evidence is a form of special verdict. Ark. Stat. Ann. § 27-1741.2 This form differs from a special verdict on interrogatories and is an alternative thereto. While there is statutory authority for submission by the court of both general verdict forms and written interrogatories, I find no such authority for mingling a general verdict form and forms for a special finding on a particular issue or issues. Ark. Stat. Ann. § 27-1741.3. Furthermore, I cannot agree that the form of verdict submitted was a short hand version of possible verdicts adverse to both the plaintiff on his complaint and the defendant on his counterclaim. The form submitted related to the only eventuality which would result in such a finding, i. e., if negligence on the part of the parties was equal. It did not permit the jury to find that the' plaintiff could not recover on his complaint because he failed to meet the burden of proving negligence on the part of the defendant, or that the negligence of defendant proved by plaintiff, however great, was a proximate cause of plaintiff’s damages, or that there was a similar failure on the part of the defendant to meet his burden of proof on his counterclaim. It only provides for a finding that the parties were equally negligent, and since it ignores the element of proximate cause, virtually invited the jury to compare negligence which was not a proximate cause with negligence which was, and gave the jury no chance to apply the court’s instructions on proximate cause. The treatment given this situation by the majority indicates that there was no question of fact as to burden of proof and proximate cause, for the instructions given permitted the jury to do nothing more than compare negligence. By thus submitting the case, the court, in effect, found that one or both parties were negligent as a matter of law and that someone’s negligence was a proximate cause of the damages incurred as a matter of law. The possibility of having such a situation is so remote that it does not deserve consideration. I cannot see how it can be said that any verdict form submitted in this case could have been the basis of a general verdict. According to Ark. Stat. Ann. § 27-1741.1 “a general verdict is that by which the jury pronounces generally upon all or any of the issues, either in favor of the plaintiff or plaintiffs or the defendant or defendants.” For the omission of possible findings in favor of the defendant on the complaint and in favor of the plaintiff on the cross-complaint on issues of negligence and proximate cause, I submit that the jury could not have returned a general verdict. A special verdict, in order to be good, must contain findings on all material facts or issues, or, in other words, all the material issues must be passed upon, and a judgment rendered over objection on a special verdict which does not contain a finding either for or against all the material facts in issue should be reversed. In negligence actions where the question whether negligence was the proximate cause is at issue, a special verdict failing to find such issue is fatally defective unless that fact appears by necessary inference from the facts found or undisputed evidence. 53 Am. Jur. 745, Trial § 1076. While Ark. Stat. Ann. § 27-1741.2 permits the determination by the court of issues not submitted when a party does not make a specific demand for such submission, these common law rules are no less applicable in determining whether the verdict forms were for general or special verdicts. The only difference I can see in this case and Argo v. Blackshear, 242 Ark. 817, 416 S. W. 2d 314, lies in the fact that the case was there submitted on “written questions susceptible of categorical or other brief answer.” Here, it was submitted in part upon an alternative form of special verdict, “written forms of the several special findings which might properly be made under the pleadings and evidence” or “such other method of submitting the issues and requiring the written findings thereon as it deems most appropriate.” Because of the limitation of issues, as above pointed out, I can see no way in which this forpn of verdict could possibly be considered as anything other than a special verdict. In Argo, we recognized that the judge’s informing the jurors as to the effect of answers by a special verdict on the ultimate judgment was reversible error. We have also held that a mistrial should be granted if an attorney for one of the parties advised the jury of the effect of its finding on a particular issue. International Harvester Co. v. Pike, 249 Ark. 1026 (1971), 466 S. W. 2d 901. Because of the prestige of the judge and his function as law-giver, his advice to the jury carries much more weight than that of one all jurors recognize as merely an advocate. For the reasons recited, I would reverse the judgment.